DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/593,092 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terui (# US 2006/0098050) in view of Tsubaki et al. (# US 2007/0003715).
Terui discloses:
1. An aqueous ink jet ink composition (an ink having a composition of ethylene glycol/urea/isopropyl alcohol/black dye/water=5/3/2/3/87 parts; [0037]), which is an aqueous ink jet ink composition for use in an ink jet recording method (see Abstract) that includes ejecting ink from an ink jet head (see Abstract; figure: 1-8), the ink jet head including nozzles that have a side wall surface (see figure: 7), the side wall surface having a scalloped shape ([0050]-[0053]) in which a scallop width S1 (distance: b; [0018]) and a notch depth S2 (depth: a; [0018]) satisfy S1/S2 ≥ 4 (b/a ≥ 1.7; [0018]; [0044]; b/a =1.7 to 25; see table 5).
12. The aqueous ink jet ink composition according to claim 1, wherein the nozzles are nozzles formed by performing an etching process and an etching side wall protection process alternately and repeatedly several times (see Abstract; [0029]-[0031]; [0046]-[0052]).
13. An ink jet recording method comprising an ejection step of ejecting the aqueous ink jet ink composition according to claim 1 from an ink jet head, the ink jet head including nozzles that have a side wall surface (see figure: 7), the side wall surface having a scalloped shape ([0050]-[0053]) in which a scallop width S1 (distance: b; [0018]) and a notch depth S2 (depth: a; [0018]) satisfy S1/S2 ≥ 4 (b/a ≥ 1.7; [0018]; [0044]; b/a =1.7 to 25; see table 5).
Terui explicitly did not discloses:
1. The aqueous ink jet ink composition comprising: 
a self-dispersed pigment; 
a monoalcohol in an amount that ranges between 2 mass% or greater and 10 mass % or less relative to a total mass of the aqueous ink jet ink composition; and 
a solvent that includes a compound represented by formula (1) below, 
R1-O-R2-OH ... (1) 
where R1 represents a hydrogen atom, a methyl group, or an ethyl group, and R2 represents a divalent saturated hydrocarbon group having 5 or fewer carbon atoms or represents a group represented by formula (2) below, 
R3-O-R4 ... (2) 
where R3 and R4 each independently represent a divalent saturated hydrocarbon group having 2 or 3 carbon atoms.
2. The aqueous ink jet ink composition according to claim 1, wherein the monoalcohol includes at least one of methanol, ethanol, n-propyl alcohol, isopropyl alcohol, n-butanol, 2- butanol, tert-butanol, isobutanol, n-pentanol, 2-pentanol, 3-pentanol, and tert- pentanol.
3. The aqueous ink jet ink composition according to claim 2, wherein a content of the monoalcohol is 2 mass% or greater and 6 mass% or less relative to a total mass of the aqueous ink jet ink composition.
4. The aqueous ink jet ink composition according to claim 1, wherein a specific surface area of the self- dispersed pigment as measured by pulsed NMR is less than or equal to 60 m2/g.
5. The aqueous ink jet ink composition according to claim 1, wherein a volume average particle diameter of the self-dispersed pigment is 90 nm or greater and 150 nm or less.
6. The aqueous ink jet ink composition according to claim 1, wherein a content of the self-dispersed pigment is 4 mass% or greater and 8 mass% or less relative to a total mass of the aqueous ink jet ink composition.
7. The aqueous ink jet ink composition according to claim 1, wherein the self-dispersed pigment includes carbon black.
8. The aqueous ink jet ink composition according to claim 1, wherein a content of the compound represented by formula (1) is 2 mass% or greater and 16 mass% or less relative to a total mass of the aqueous ink jet ink composition.
9. The aqueous ink jet ink composition according to claim 1, wherein a molecular weight of the compound represented by formula (1) is 50 or greater and 150 or less.
10. The aqueous ink jet ink composition according to claim 1, wherein R1 in formula (1) is a hydrogen atom.
11. The aqueous ink jet ink composition according to claim 1, wherein the compound represented by formula (1) is at least one selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, propylene glycol monomethyl ether, and ethylene glycol monomethyl ether.
	Tsubaki et al. teaches that to have printed image with high optical density:
1. The aqueous ink jet ink (see Abstract) composition comprising: 
a self-dispersed pigment ([0048]);
a monoalcohol in an amount that ranges between 2 mass% or greater and 10 mass % or less relative to a total mass of the aqueous ink jet ink composition (0.5 to 10%; [0064]); and 
a solvents ([0053]).
2. The aqueous ink jet ink composition according to claim 1, wherein the monoalcohol includes at least one of methanol, ethanol, n-propyl alcohol, isopropyl alcohol, n-butanol, 2- butanol, tert-butanol, isobutanol, n-pentanol, 2-pentanol, 3-pentanol, and tert- pentanol ([0064]).
3. The aqueous ink jet ink composition according to claim 2, wherein a content of the monoalcohol is 2 mass% or greater and 6 mass% or less relative to a total mass of the aqueous ink jet ink composition (see Examples; [0064]).
6. The aqueous ink jet ink composition according to claim 1, wherein a content of the self-dispersed pigment is 4 mass% or greater and 8 mass% or less relative to a total mass of the aqueous ink jet ink composition (0.1 wt% to 10 wt%; [0050]).
7. The aqueous ink jet ink composition according to claim 1, wherein the self-dispersed pigment includes carbon black ([0047]).
8. The aqueous ink jet ink composition according to claim 1, wherein a content of the compound represented by formula (1) is 2 mass% or greater and 16 mass% or less relative to a total mass of the aqueous ink jet ink composition (10 to 30%; [0053]; see Examples).
11. The aqueous ink jet ink composition according to claim 1, wherein the compound represented by formula (1) is at least one selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, propylene glycol monomethyl ether, and ethylene glycol monomethyl ether ([0052]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Terui by the aforementioned teaching of Tsubaki et al. in order to have the printed image with high optical density. 
With respect to claims 1, 9 & 10, Tsubaki et al. discloses exactly same solvent as applicant discloses in their own specification. The formula 1 & 2 and molecular weight is constant to the material. Therefore, the solvents discloses by the Tsubaki et al. obviously have same formula 1 & 2 and a molecular weight of the compound represented by formula (1) is 50 or greater and 150 or less as applicant discloses in the claim. 
With respect to claim 4, Tsubaki et al. discloses exactly same self-dispersible pigment as applicant , and specific surface area of the piment is property, which is constant to material, therefore the a specific surface area of the self-dispersed pigment as measured by pulsed NMR is less than or equal to 60 m2/g.
With respect to claim 5, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate a volume average particle diameter of the self-dispersed pigment is 90 nm or greater and 150 nm or less, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853